In a matrimonial action in which the parties were divorced in October 1980 the defendant appeals from (1) an amended order of the Supreme Court, Nassau County (Stack, J.), dated March 6, 2006, which, after a hearing, granted the plaintiffs motion for arrears in spousal support pursuant to a separation agreement in the sum of $94,721.61, and (2) an order of the same court dated March 10, 2006, which granted the plaintiffs motion for an attorney’s fee in the sum of $11,373.
Ordered that the amended order and the order are affirmed, with one bill of costs.
The Supreme Court did not err in finding that the plaintiff satisfied the condition precedent set forth in the separation agreement. At a hearing, the plaintiff demonstrated that the defendant was provided with written notice that the plaintiffs employment had been terminated. The defendant did not testify and presented no evidence to contradict the plaintiffs testimony. The failure of the defendant to testify allowed the court to draw the strongest inference against him that the opposing evidence permitted (see Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141 [1983]; Matter of Cantina B., 26 AD3d 327, 328 [2006]).
The court did not err in granting the plaintiffs motion for an attorney’s fee (see Domestic Relations Law § 238).
*593The defendant’s remaining contentions are without merit. Miller, J.P., Mastro, Ritter and Balkin, JJ, concur.